MEMORANDUM**
Patricia A. McColm appeals pro se the district court’s order dismissing her bankruptcy appeal with prejudice for failure to obey court orders and for failure to prosecute. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Morris v. Morgan Stanley & Co., 942 F.2d 648, 650 (9th Cir.1991), and we reverse and remand.
The district court erred in determining that McColm’s response to the June 28, 2001 Order to Show Cause (“OSC”) was untimely. The OSC allowed McColm 30 days to respond. McColm filed a timely response on July 30, 2001. See Fed. R.Civ.P. 6(a); Kim v. Commandant, Def. Language Inst., Foreign Language Ctr., 772 F.2d 521, 524 (9th Cir.1985) (per curiam) (noting that under Fed.R.Civ.P. 6(a), where the last day for performance of the act falls on a Sunday, performance on the next day is timely).
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.